DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1 and 20 stand rejected under Section 102.  Claims 2, 3, 5-9 stand rejected under Section 103.  Claims 4 and 10-16 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  Claims 17-19 stand allowed.
Applicants amended claims 1, 11, and 20 and canceled claim 4.  Applicants also provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first the specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Section 102 and Section 103 rejections: By placing allowable subject matter in claims 1 and 20 and placing claim 11 in independent form, applicants have amended the claims such that the claims overcome the previously noted Section 102 and Section 103 rejections.  The Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-3 and 5-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Elliot W. Lipins, on Monday, March 7, 2022.
The application has been amended as follows: 
Claim 1, line 3: Change “comprises” to “comprising”.
Claim 12, line 2: After “from”, add “the group consisting of”.
Claim 20, line 3: Change “comprises” to “comprising”.

Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first semiconductor layer comprising an oxide semiconductor material”, in combination with the remaining limitations of the claim.
With regard to claims 2, 3, 5-10, 15,and 16: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a second inorganic layer disposed between the first semiconductor layer and the inorganic control layer, wherein the first inorganic layer 
With regard to claims 12-14: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “a first thin film transistor disposed on the substrate and comprising a first semiconductor layer including an oxide semiconductor material, a first gate electrode overlapping the first semiconductor layer, and a first electrode layer disposed on the first gate electrode and electrically connected to the first semiconductor layer; a second thin film transistor arranged on the substrate and comprising a second semiconductor layer including low-temperature poly-silicon (LTPS), a second gate electrode overlapping the second semiconductor layer, and a second electrode layer disposed on the second gate electrode and electrically connected to the second semiconductor layer; and an insulating layer disposed between the first gate electrode and the first electrode layer and comprising a first inorganic layer and an inorganic control layer, the inorganic control layer configured to absorb moisture diffused from the first inorganic layer”, in combination with the remaining limitations of the claim.
With regard to claims 18 and 19: The claims have been found allowable due to their dependency from claim 17 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “the first semiconductor layer comprising an oxide semiconductor material”, in combination with the remaining limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897